Citation Nr: 0727483	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-25 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
January 2000, and also from November 2001 to January 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  


FINDING OF FACT

Competent medical evidence of record supports a finding that 
obstructive sleep apnea more likely than not started during 
the veteran's military service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
sleep apnea was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA and 
its implementing regulations apply to this case.  However, as 
the Board will grant the benefit sought by the veteran in 
this decision, further discussion of the VCAA is unnecessary.

II. Service Connection

The veteran asserts that he has obstructive sleep apnea as a 
result of his active military service.  The veteran served in 
the United States Air Force from February 1986 to January 
2000, he was then recalled to active duty in November 2001 
and discharged again in January 2003.  The veteran's in-
service medical evaluation board reported that the veteran 
was diagnosed with obstructive sleep apnea after a September 
2001 sleep study, which was performed during the period the 
veteran was not on active duty.  Private medical records and 
service medical records from the veteran's second period of 
active service confirm that the veteran has sleep apnea.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such supports a finding that obstructive 
sleep apnea was incurred during the veteran's active military 
service.  The veteran and his representative have argued that 
the evidence of record, particularly opinions from medical 
professionals, support a finding in favor of the veteran; the 
Board agrees.  

At a personal hearing before the undersigned Veterans Law 
Judge, the veteran testified that while in service he had 
daytime sleepiness and was told by fellow service members 
that he snored loudly.  While service medical records do not 
show a diagnosis of sleep apnea during the veteran's active 
service, the veteran has submitted a statement from a fellow 
airman stating that while the two were in service, the 
veteran would snore loudly; so much so that the airman could 
hear the veteran snoring even when they were separated by a 
wall.  The airman also stated that the veteran would 
sometimes "be out of it," could not focus on what he was 
supposed to be doing, and after a job he would often fall 
asleep while the airman drove the two to the next location.

Of record are three opinions from different physicians 
opining as to the etiology of the veteran's sleep apnea.  The 
veteran was given a VA examination in November 2003.  The VA 
examiner diagnosed sleep apnea, but did not opine as to the 
etiology of the disability.  

In a December 2004 letter, a VA neurologist opined that it 
would be highly unlikely to develop a sleep-related 
respiratory obstruction to the degree that the veteran had in 
one to one and a half years of reserve time.  Taking into 
account the veteran's reported history, the neurologist 
stated that he felt it is "strongly likely" that the 
veteran's obstructive sleep apnea predated his discharge from 
active duty in 2000.  The neurologist noted that his opinion 
was made without full access to the veteran's active duty 
medical records, and that he was dependant upon the veteran's 
memory for some of the historical information.  There is no 
evidence showing that the veteran's reports of excessive 
daytime sleepiness and loud snoring were not accurate.  In 
fact, the statements from a co-worker of the veteran verify 
his reports.  Additionally, the neurologist's opinion that a 
sleep-related respiratory obstruction of the caliber of the 
veteran's is highly unlikely to develop in a year or a year 
and a half is little affected by the veteran's history.  For 
the above reasons, the Board gives the VA neurologist's 
opinion that the veteran's obstructive sleep apnea predated 
his discharge in 2000 high probative value.  

In March 2004, a VA physician stated that the veteran had 
symptoms of sleep apnea while on active duty and that these 
symptoms were attributed to the travelling required of the 
veteran in the Air Force.  She went on to explain that during 
the veteran's period in the reserves, when the symptoms were 
not attributed to traveling and altered sleep schedules, the 
veteran was diagnosed with sleep apnea.  It was the VA 
physician's opinion that sleep apnea was present during the 
veteran's active duty, but not diagnosed.  She further noted 
that it was highly improbable for sleep apnea to develop in 
the brief time period that the veteran was not on active 
duty.  

A July 2006 letter from a private physician also supports the 
veteran's claim.  In this letter, the physician opines that 
based on the veteran's clinical history, his sleep apnea was 
"almost certainly a problem" during his initial years on 
duty with the Air Force.  This opinion seems to be based in 
part on the veteran's reported clinical history; however, as 
explained above, the veteran's reports of snoring and daytime 
sleepiness while in service are consistent with statements 
from an Air Force co-worker.  

In sum, the competent medical evidence of record shows that 
the veteran currently has obstructive sleep apnea, the 
veteran's testimony and statements from a co-worker of the 
veteran's during his active military service establish that 
the veteran snored loudly in service and would sometimes be 
"out of it" and lacking focus during the day, and three 
medical professionals have opined that the veteran's current 
obstructive sleep apnea began during his active service.  
Based on the above, service connection for obstructive sleep 
apnea is granted.


ORDER

Entitlement to service connection for obstructive sleep apnea 
is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


